EXAMINER’S REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	In response to applicant’s amendments to the claims and arguments, the rejections from the previous Office Action are withdrawn.  As stated by applicant in the response filed on Jan. 7, 2022, none of the prior art of record teaches or discloses an information calculation method comprising wherein the first movement path includes a scanning path for exposing a certain shot region of the plurality of shot regions and a first stepping path after completion of the exposure of the certain shot region and before start of exposure of a next shot region of the plurality of shot regions, wherein the second movement path includes the scanning path for exposing the certain shot region and a second stepping path after completion of the exposure of the certain shot region and before start of the exposure of the next shot region, wherein the at least one scanning direction includes a first scanning direction and a second scanning direction opposite to the first scanning direction, and the certain shot region is exposed while moving the substrate in the first scanning direction and the next shot region is exposed while moving the substrate in the second scanning direction, and wherein a distance of a movement in the first scanning direction in the second stepping path is longer than that in the first stepping path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        January 29, 2022